Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Claim Status
Claims 1-3 and 5-22 are pending.
Claim 22 is new.
Claims 1-3 and 5-22 are examined on the merits.

Response to Arguments - Claim Rejections - 35 USC § 103
	Applicant’s arguments filed 12/16/2021 are not found to be persuasive. 
	Applicant urges that the ordinary artisan would not have looked at Kumar and then used Donald to target PIF4 because Kumar state that the transcription level of PIF4 has no link with the thermosensory response.  Additionally, applicants urge that “long-term increases in either PIF4 transcript or PIF4 protein levels in response to higher ambient temperature that can account for the observed growth responses have not been detected” and “Plants at 27°C, compared with 22°C, showed 
	This is not found to be persuasive because while applicant’s arguments indicate that elevating transcripts above a certain level does not lead to a high-temperature response it fails to take into account for the effect of a decreased amount of transcript.  While an increase in expression of a particular gene is unable to induce a response at a specific temperature range this does not indicate the effects of decreasing the expression of that same transcript, there could be a threshold at which the gene regulatory networks controlling the high temperature could switch from off to on and this could happen at a temperature below 22 degrees, therefore changing gene expression to limit PIF4 expression could prevent a high temperature response by limiting expression of PIF4.  Therefore this argument is not found to be persuasive.  
	Applicant argues that PIF4 expression is not responsible for the thermosensory response because chromatin accessibility appears to be more important in regulating PIF4 binding to FT. 
	This argument is not found to be persuasive because in a mutant plant in which PIF4 expression is hindered by mutations in the promoter the lack of PIF4 available to bind the FT promoter regardless of chromatin state would become the factor controlling (failing to initiate) a high temperature response.  
	Finally, applicant urges that based on the teachings of Kumar one of skill in the art would have rather modulated light conditions or histones in order to change chromatin accessibility and modulate thermosensory response.  
	This argument is not found to be persuasive because in a crop growing environment it is not possible to modulate light conditions outdoors and modulating expression of a TF is a simpler approach to achieving a phenotype than modulating chromatin accessibility which is challenging to do with high specificity without altering expression of other genes.  Instead after seeing that PIF4 is responsible for a high temperature response by regulating FT expression.  In order to prevent a high temperature 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and  5-22 remain rejected under 35 U.S.C. 103 as being unpatentable over Kumar, Transcription factor PIF4 controls the thermosensory activation of flowering, Nature, April, 12, 2012, in view of Donald, Mutation of either G box of I box sequences profoundly affects expression from the Arabidopsis rbcS-1A promoter, The Embo Journal, pp. 1717-1726, 1990, Ibáñez Robles, Regulation of phenotypic plasticity in high ambient temperature: ELF3 and BZR1 as major thermostats gating PIF4 signaling, Martin Luther University, 2017, and Zhang, Novel CRISPR Enzymes and Systems, US2019/0071717 A1, March 7, 2019.
	With respect to claims 1-3 and 5-22, Kumar teaches that PIF4 is involved in plant response to temperature and can modulate the thermosensory response, flowering time (Kumar abstract).  Specifically, pif4 mutants showed a striking loss of thermal induction of flowering at 27 degrees Celsius pif4 mutants do not have an early flowering response to high temperatures at 27 degrees which is 5 degrees higher than normal growing conditions while wild type plants do have an early flowering phenotype (Kumar, Page 242, Column 2, Figure 1 (a)).  
	With respect to claims 1-3 and 5-22, Kumar does not teach inactivating PIF4 through deletion of the G-box motif. 
With respect to claims 1-3 and 5-22, Donald teaches that mutation of G-box motifs of sequence CACGTG in the dicotyledonous crop plant Arabidopsis thaliana inactivates genes by decreasing expression of genes with G-boxes in the promoters (Donald, Page 1717, Column 1, Paragraph 1; Donald, Page 1724, Column 1, Paragraph 3). 
	With respect to claims 1-3 and 5-22, Ibáñez Robles teaches that the PIF4 promoter in Arabidopsis thaliana has a G-box within 2 kilobases of the start codon (Ibáñez Robles Page 50, Figure 31).  
	With respect to claims 1-3, and 5-22, Zhang teaches CPF1 deletion of portions of plants where the plant could be a monocot including corn, sorghum, wheat, or rice (Zhang, Paragraph 210; Zhang, Paragraph 0018; Zhang, Paragraph 230).  This is done by introducing into plants one or more vectors wherein the one or more vectors drive expression of a Cpf1 enzyme and a guide RNA and allowing a CRIPSR complex to bind to a target polynucleotide to cleave the target sequence, to result in decreased transcription of a target gene.  Zhang also teaches the use of a dual guide approach to improve gene deletion efficacy of Mandal et al. (Zhang, Paragraph 1217).  
PIF4 promoter of Ibáñez Robles, which would modify the plants response to temperature by modulating flowering time as demonstrated by Kumar, and finally it would have been obvious to apply this method to monocots and to delete the G-Box motif in the PIF4 promoter using the method of Zhang.  It would have been obvious to modify the G-box motif of PIF4 to inactivate its expression and modulate a thermosensory response as described in Kumar because Ibáñez Robles teaches that there is a G-box in the PIF4 promoter and Donald teaches that inactivating G-box motifs can inactivate a gene.  It would have been obvious to use the CRISPR/Cas9 method of Zhang due to its ability to create simultaneous breaks and cause a deletion which would remove the entire G-box motif and ensure inactivation of the PIF4 gene.  Finally, it would have been obvious to regenerate a plant from the plant generated through the method of Kumar, in view Ibáñez Robles, Donald, and Zhang and collect seeds in order to propagate a plant with altered thermosensory response.  The ordinary artisan would have been motivated to combine these methods to create a method and plant able to withstand increasing global temperatures due to the economic and agricultural benefits of a plant with altered thermosensory response.  Therefore, claims 1-3 and 5-22 are rejected under 35 U.S.C. 103.

Conclusion
Claims 1-3 and 5-21 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN JAMES SULLIVAN whose telephone number is (571)272-0561. The examiner can normally be reached on 7:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Amjad Abraham can be reached on (571)270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairApplication/my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663                                                                                                                                                                                                        
/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663